Title: To Thomas Jefferson from William Rogers, 17 December 1807
From: Rogers, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New Orleans 17 Dec 1807
                            
                        
                        Contrary to my expectations and the expectations of those impartial persons who knew the circumstances of my
                            Court Martial, I receiv’d on the 1st. October the sentence of the said court dismissing me from the U-Service &c.
                            together with your Approbation thereof. The mere disqualification was a matter of no consideration to me, as I have not the
                            requisites or inclinations for either Soldier or Sailor, and it appeared that I cou’d not expect to remain as Surgeon
                            here, without being subject to inopportune orders and the small emoluments Attached to my commission wou’d not indemnify
                            sacrifices—nor cou’d the dismission affect my standing in Society. I was indeed surprised that such a conclusion had been
                            drawn by you from the premises, which the testimony afforded. I had demanded on the day of my trial
                            a copy of the proceedings, from the judge Advocate, in order that I might see the affair in the situation in which it was to be
                            presented to you; fearing least the court wou’d make some changes, which they were not warranted to do, not because I
                            suspected it of any moral impurity but because I was fearfull of incorrectness, knowing it to be inadequate from want of
                            experience, inasmuch as this was the first court, which either of the members had ever set on. I was not furnished with a
                            copy of the proceedings tho’ entitled to one, ’till after the promulgation of the sentence. A perusal of them afforded me
                            a full éclaircissement—I found the testimony Excepting Captn. Shaw’s not only abridged, but ideas and Sentences suppressed
                            and distorted. Not being willing to trust to my own memory in a case, where the fact cou’d be certainly ascertained—I had
                            reference to the testimony of Dr. Wells, which I recollected, was delivered very clearly and decisively; he had been
                            called upon by Captain Shaw as one of those who were present when I uttered those abusive Epithets against the government
                            of the U. States—I transcribed his testimony from my copy of the proceedings and introduced it into a letter which I
                            transmitted to him for examination his Answer confirmed the suggestions of my memory I have said that the court were inadequate from inexperience and I shou’d have protested against it at its
                            session as prejudicial had I not supposed that you wou’d make allowances for its insufficiencies, when you were making
                            your inferences from the entire facts; but these facts were not laid before you I plead the same excuse for not protesting
                            against them for trying me upon other  grounds than those set forth in the charges against me—Indeed I was not obliged to pay
                            attention—to such super added charges—because a reasonable time
                            ought to have been allowed me to recollect the “When and “where”, in order to the obtrution of counter-evidence and I shou’d have been entirely abashed, had not Dr. Wells who was
                            sworn on the part of the prosecution (persecution rather) given testimony altogether contrary to the expectations of my
                            Accuser—his Evidence was most material inasmuch as we were of the same profession and it was presumeable that I shou’d
                            have disclosed with less circumspection to him, than to any other,
                            my real thoghts on my situation. If this extra-charge was at all
                            admissible it was because it tended to shew that my conduct had been a continued tissue of disaffection; but no such
                            inference was attempted to be drawn; if the case had been otherwise surely Captn. Shaws assertions were not sufficient
                            grounds for my condemnation, seeing That he was directly contradicted by Dr. Wells one of his own evidences and Lt. Merril
                            proved nothing. Here I must excuse the court for abridging his evidence; no idea was suppressed or
                            distorted in his case, it was vox et preterea Nihil
                        This native of New England however accused me of making money my only Object—It is strange and very unnatural
                            for a man with a growing family to think that something beside $50 per Month was necessary in a country where three times
                            that sum wou’d not meet his monthly expences! I think however that I can make statements proving that I have made
                            sacrifices for the public—I can likewise prove those statements to be fact. It grieves me to be obliged to emblaze my own
                            Escutcheon. In order to a full exposition I must travel back to the fountain head. I was no longer in the service of the
                            U. States, but settled comfortably and advantageously in the city of Washington when in march 1804 Mr. Chas. W.
                            Goldsborough—Chief clerk to the navy department waited on me & expressed a wish that I wou’d proceed as Surgeon
                            with a detachment of Marines to New Orleans—he stated that their stay wou’d be but for a few months to keep up a military
                            shew in that newly ceded territory, untill a suffeciency of the army cou’d be drawn to that quarter for that purpose. I
                            neither assented or refused. Whilst at Dinner that day Dr. Bullus waited upon me on the same errand, and I consented to go. On the 13 of the same month I receiv’d a letter
                            from the Secretary of the navy to proceed with Captn. Garwick &c. &c. About the middle of July following a fatal
                            yellow fever commenced in New Orleans—Medical aid was quite in–Sufficient demands upon me were frequent. at this period
                                I might have deserted the marines, as neither Captn. Garwick or
                            myself thought me as I was not commissioned [to] them, bound to
                            continue longer than my inclination promoted me, yet that love of money (public Money I suppose Mr. Merril meant) made me
                            stick to my charge notwithstanding the marines were divided part being in town and the remainder nine miles in the
                            country—After visiting the sick in town in the mornings, I was obliged to go to and return from Camp in the heat of the
                            day, not only running a risk of taking the yellow fever (which I absolutely did) but neglecting almost entirely my private
                            business It were well for me that I had a love of public money to bear me up against these difficulties
                        When I arrived at Washington I did after much and persevering applications receive $2 per day extra pay for
                            the time, that the Marines were at Camp, but not then ’til after I had taken one of the tremendous oaths (both as respects
                            length and substance) that I had ever seen administered. When the Marines returned to Washington in August 1805 I
                            accompanied them but not without taking the preparatory steps for resignation (a course I had determined upon) such as
                            sending my family into the county of Opelousas and authorizing a friend to purchase a farm for me in that quarter—On My
                            arrival at Head Quarters I did not attend immediately at the navy Office as I shou’d have done had the Secretary been in
                            Washington. When I did attend however, I found that the new[s] of my
                            intended resignation had reached there before me. Mr. Goldsborough told me of the contemplated naval establishment at
                            Orleans and thought it adviseable that I shou’d not resign, ’till I had had a personal interview with Mr. Smith. I had an
                            interview with him at his father’s at Baltimore. The news of my intended resignation had reached him likewise. He enquired
                            why? my having a family to provide for I answered wou’d make a sea life inconvenient. He rejoined that he saw not the
                            necessity of my going to sea or words so much to that effect in my opinion that I gave up my farming scheme, with the
                            pleasing prospect of being comfortably settled as Surgeon to an hospital which he said wou’d be established here. I
                            returned to New Orleans in Octobr. and reported myself (as directed) to him, proceeding thence to Opelousas, where I
                            remained ’till June following in daily expectations of hearing from head quarters, but to no purpose—notwithstanding my
                            extreme love of money and want of Attachment to service, I continued eight months doing nothing in the country, when I
                            might have made half as many thousand dollars in Orleans; When I arrived in town I found a naval detachment forming but
                            supplied with a Surgeon. It appeared to me probable ! That the secretary considered me out of service; no more formalties
                            being earned when I left it formerly. A letter was addressed requesting to
                            know my real situation. I receiv’d the furlough mention’d in my defence—When the Baton Rouge expedition was fitting Captn.
                            Shaw expressed a wish that I wou’d proceed with it—I put him in mind [of]
                            my furlough, but offered to take charge of the sick left
                            be for the additional half pay—he seemed to consent, if any conclusion cou’d be drawn from the inane matters which he constantly exhibited—indeed he gave me a promise to that
                            effect, but his expression had as little to do with thought as his
                            physiognomy When the detachment went up the river, No Surgeon was
                            left to attend the sick Marines eight in Number Lt. Baldwin as appears by his testimony requested Medical aid, but my
                            services cou’d not be demanded on  of my furlough—Lt. Baldwin
                            called upon me as a private physician—I attended as such and charged as such—In this instance as appears by Captn. Shaw’s
                            testimony I expressed much willingness to attend for my additinional half pay—That is to say I offered to do for $25 what
                            I receiv’d upwards of $160 for doing as private Physician—In this instance too in direct opposition to the nature of
                            things—, I shew’d so much love for public Money, as to prefer $25. to $160.
                        Let it not be supposed for a moment, that Captn. Shaw’s saying that he had no
                            authority to do away my furlough, established a conviction with me that he had not—A thing is so or it is not so,
                            independent of the thoughts of this or that person—he however agreed with myself and others in this instance The nature
                            and intent of furloughs speak loudly against the practice—Of what use cou’d a furlough from the Secretary be to any one,
                            unless to prevent interruption from all others—This or that officer’s preaching up the necessities of the public, ought to
                            be no law, since sinister motives may impell him to it—what enormities have not the French revolution produced, all under
                            the insidious but fictitious pretexts of public good—Robespierre guilliotined for public Good—Fries headed an insurrection for the same laudable purpose. And the union is not in outcry
                            against Great Britain, for doing away the neutral rights of Denmark, ’tho general good is urged in 
                            extenuation. Even Burr says that his intention was to assist the public in
                            case of open rupture with Spain—
                        I will attempt to prove that Captn. Shaw’s pretext—“Public Good” was without foundation, tho’ I wou’d have
                            obeyed him, had he produced a single instance in p where an
                            Officer had been deprived of his furlough,  any other person than
                            the secretary. I have been told of seentences being stopp’d by
                            Captns. tho’ furloughed by the Secretary but no instance had occurred where a Lieutenant refused Obedience, was tried, and
                            broken; no other case than this cou’d have been in point with mi—With
                            respect to the public service as urged by Captn. Shaw in excuse for ordering me—a negative proof to the contrary presents
                            itself by recurring to the instance  Lt Baldwin’s calling on
                            Captn. Shaw for medical  for his sick Marines and his refusing to
                            order me  Attend—My order to repair on board the Ketch O[fra] dated on 16th. and Emperor Burr was expect[ed] on 20th. Decr. at
                            Natchez. Dr. Wells was in New Orleans previously to and at the time of my Arrest, & on Dr. Quackenboss a Surgeon’s Mate was aloft—so  no great deal of surgical Aid, was expected wou’d in reality be wanting, or all three of us wou’d have been sent up and the remaining sick and the
                            remaining sick put into the charge of private physicians; This last step was never taken—I myself at the request of Captn.
                            Garwick, tho’ arrested, attend[ed] the sick marines. With respect to the court, every cand and reflecting man, must acknowledge their inadequacies as I have said before, no one member of it had ever set in judgment—They were all young
                            men. The Judge advocate had just arrived from Ireland and had not become a citizen—his confirmation as Surgeon in the Navy,
                            depended in the Opinion of all on my dismissal—he had  not be
                            otherwise than interested—nor cou’d he ever have a court Martial before, because he was ignorant even of the Oath necessary for evidences. I had a right to have expected a
                            jury of my peers and from amongst those Officers with whom I last had served for the same reasons that a Citizen is tried
                            by a jury of his own County—The members of the court were not my peers, when The offence I was charged with was
                            committed—They were not commissioned ’till after my arrest. but independent of all those circumstances, Dr. Wells’ letter
                            proves an abridgement of evidence and pervession of ideas in his testimony. Whether these are attributable to inexperience
                            or a bad motive—justice in either case points out another to be
                            necessary—With respect to my actions when Surgeon at Orleans, Captn. Garwick who is in Washington can give you every
                            information Mr. Jno. Graham can tell whether I was ever suspected of Burrism in Orleans, public voice was not silent in
                            cases of suspicion. I am known in your City by its most respectable members—Viz. Gabriel Duval Esqr. Messrs. Mason
                            & Brent, and tho’ I do not pretend to cope with the far fetched patriotism of “Shaw” & “Russell” yet I do
                            flatter myself, with possessing sentiments on that head, which no
                                American need be ashamed of—perhaps gouvernment will find out, tho’ too late, that there are many Wortmans &
                                Kerrs in America—time will shew it
                        
                            W Rogers
                            
                        
                        
                            P.S. I have enclosed my letter to Dr. Wells, together with his Answer.
                        
                        
                            W R.
                        
                    